Citation Nr: 0800924	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  96-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
left ankle injury and, if so, whether service connection may 
be granted.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A rating decision in February 2003 determined 
that new and material evidence had not been presented to 
reopen the veteran's claim for service connection for 
residuals of a left ankle sprain.  A rating decision in May 
2005 denied his claim for service connection for 
schizophrenia (claimed as a psychiatric disorder).  The 
veteran appealed both of those decisions.  

In a December 2005 decision, the Board considered several 
other issues that had been developed for appellate review.  
Review of the file at that time noted the May 2005 rating 
decision that denied service connection for schizophrenia 
(claimed as a psychiatric disorder).  A notice of 
disagreement (NOD) as to that issue was received from the 
veteran in May 2005.  Therefore, the Board in December 2005 
remanded that issue to the RO with instructions to provide 
the veteran and his attorney with a statement of the case 
(SOC) that addressed the issue of service connection for 
schizophrenia.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board's records show that the file was 
transferred to the Board just days after receipt of the 
veteran's May 2005 NOD.  It appears, however, that the RO 
subsequently provided the veteran with an SOC in July 2005 - 
after the file was transferred to the Board - that addressed 
the issue of service connection for schizophrenia, and that a 
VA Form 9 (substantive appeal) was received by the RO in July 
2005.  Thus, the Board's remand instructions in this regard 
had already been accomplished.  Accordingly, the issue 
concerning service connection for schizophrenia has been 
procedurally developed for appellate review and is properly 
before the Board.  

In addition, although the Board's December 2005 decision 
noted correspondence from the veteran regarding service 
connection for residuals of a left ankle injury and referred 
the issue to the RO, the record reflects that the issue of 
whether new and material evidence has been submitted to 
reopen a claim for the residuals of a left ankle injury has 
already been procedurally developed for the Board's review.  
Therefore, that issue is properly before the Board, as well.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a precedent 
decision holding that, in the context of a claim to reopen, 
required notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for service connection, and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

The Court further explained that the notice letter must 
describe what evidence would be necessary to substantiate the 
element or elements required to establish the underlying 
claim that were found insufficient in the previous denial.  
Here, because the letter the RO sent in January 2005 did not 
provide the veteran notice fully complying with Kent, and 
because no subsequent letter has provided such notice, this 
procedural defect is prejudicial to him.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007) (any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial); see also Simmons v. Nicholson, 487 F.3d 892 
(2007); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Therefore, since the veteran is trying to reopen his claim 
for service connection for a left ankle disorder on the basis 
of new and material evidence, this claim must be remanded to 
provide him notice complying with Kent.  

In addition, the veteran's VA Form 9, received in May 2005, 
contains a description by the veteran of an incident that 
reportedly occurred during service when his weapon was taken 
from him after he reportedly tried to kill and individual.  
He stated that he was subsequently seen a few times by a 
psychiatrist.  The service medical records do not reflect any 
psychiatric symptoms or clinical findings, nor do they show 
that the veteran was seen by a psychiatrist.  But he also 
provided the names of four individuals who were in his 
company who he stated are aware of those circumstances.  
Moreover, VA examiners in 1980 diagnosed schizophrenia and 
related the veteran's symptoms to service.  

In light of the above information, further development of the 
record is required.  The veteran's service personnel records 
should be obtained in an effort to corroborate the incident 
described by him and he should be assisted in obtaining 
statements from the individuals he identified.  An 
examination should be scheduled to obtain an opinion 
regarding the etiology of any current psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service 
personnel records and assist him in 
obtaining evidence from the individuals 
identified by him on his VA Form 9, 
received in July 2005, regarding his 
claim for service connection for 
schizophrenia, to the extent possible.  

2.  Send the veteran a corrective notice 
that 1) instructs him to submit any 
evidence in his possession pertaining to 
his claim for service connection for a 
left ankle disorder, and 2) explains what 
constitutes new and material evidence to 
reopen this claim and specifies the type 
of evidence necessary to satisfy the 
elements of the claim that were found 
insufficient in the prior final denial, 
as required by Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

3.  Schedule the veteran for a 
psychiatric examination.  Ask the 
examiner to examine him and review the 
claims file, and then to provide an 
opinion as to the likelihood (i.e., 50 
percent probability or greater) that any 
current psychiatric disorder began during 
service or within one year following the 
veteran's separation from service, or 
that it is otherwise etiologically 
related to manifestations that were 
present in service.  The opinion should 
be supported by adequate rationale.  

3.  Then readjudicate the veteran's 
claims.  If the appeal is not decided to 
his satisfaction, send him and his 
attorney an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WILLIAM HARRYMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


